[fortisinc2020restricteds001.jpg]
FORTIS INC. 2020 RESTRICTED SHARE UNIT PLAN Effective as of January 1, 2020
ARTICLE 1 PREAMBLE AND DEFINITIONS 1.1 Title The Restricted Share Unit Plan
herein, as amended or restated from time to time, shall be called the “2020
Restricted Share Unit Plan” and is referred to herein as the “Plan”. 1.2 Purpose
of the Plan The purpose of the Plan is to (a) promote a greater alignment of
interests between the senior management of the Corporation and the shareholders
of the Corporation, (b) foster the growth and success of the business of the
Corporation in accordance with its vision, (c) ensure that management is focused
on the Corporation’s primary business objectives and (d) assist the Corporation
in attracting and retaining senior management. 1.3 Defined Terms In the Plan,
the following terms have the respective meanings set out below and grammatical
variations of such terms shall have corresponding meanings: “Administrator”
means such administrator as may be appointed by the Corporation and identified
to Participants from time to time to assist in the administration of the Plan in
accordance with Section 7.1, which administrator may be the Corporation or any
of its Subsidiaries acting for the benefit of Participants; “Affected
Participant” means, in connection with a Change of Control pursuant to: (a)
clause (a) of the definition of Change of Control, each Participant; or (b)
clause (b) of the definition of Change of Control, each Participant who is an
Employee of the affected Subsidiary who ceases to be employed by the Corporation
or any of its Subsidiaries immediately following such Change of Control;
“Applicable Exchange Rate” means in connection with any conversion to U.S.
Dollars pursuant to Section 4.1(d), 4.3, 5.1(a), 5.1(b), 5.5 or otherwise
required pursuant to the Plan, the Exchange Rate as of the Business Day
immediately prior to the Grant Date of such Restricted Share Unit or any
underlying Restricted Share Unit, as applicable; “Applicable Law” means any
applicable provision of law, domestic or foreign, including, without limitation,
the Income Tax Act (Canada) and the Corporations Act (Newfoundland and
Labrador), as they may be amended, supplemented or replaced from time to time,
together with all regulations, rules, policy statements, rulings, notices,
orders or other instruments promulgated thereunder and any applicable rules or
policies of any stock exchange;



--------------------------------------------------------------------------------



 
[fortisinc2020restricteds002.jpg]
- 2 - “Blackout Period” means a period when a Participant is prohibited from
trading in the Corporation’s securities pursuant to securities regulatory
requirements or the Corporation’s written policies then applicable; “Board”
means the Board of Directors of the Corporation; “Business Day” means any day,
other than a Saturday, Sunday or statutory or civic holiday in the Provinces of
Ontario or Newfoundland and Labrador; “Canadian Dollars” means the lawful
currency of Canada; “Change of Control” means: (a) with respect to the
Corporation, the occurrence of any one or more of the following events: (i) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any person or combination of persons acting jointly or in concert with each
other, of Voting Securities representing more than 50% of the aggregate ordinary
voting power represented by the issued and outstanding Voting Securities; (ii)
the sale, lease, exchange or other disposition, in a single transaction or a
series of related transactions, of assets, rights or properties of the
Corporation and/or any of its Subsidiaries which have an aggregate book value
greater than 50% of the book value of the assets, rights and properties of the
Corporation and its Subsidiaries on a consolidated basis to any other person or
entity, other than a disposition to a wholly owned Subsidiary in the course of a
reorganization of the assets of the Corporation and its Subsidiaries; (iii) the
adoption of a resolution to wind-up, dissolve or liquidate the Corporation; (iv)
as a result of or in connection with: (A) a contested election of Directors; or
(B) a consolidation, merger, amalgamation, arrangement or other reorganization
or acquisition involving the Corporation or any of its affiliates and another
corporation or other entity, the nominees named in the most recent management
information circular of the Corporation for election to the Board shall not
constitute a majority of the Board; or (v) the Board adopts a resolution to the
effect that a change of control of the Corporation has occurred or is imminent;
and (b) with respect to any Subsidiary, the occurrence of any one or more of the
following events: (i) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any person or combination of persons acting
jointly or in concert with each other, other than the Corporation or another
Subsidiary (or a combination thereof), of voting securities of such Subsidiary
representing



--------------------------------------------------------------------------------



 
[fortisinc2020restricteds003.jpg]
- 3 - more than 50% of the aggregate ordinary voting power represented by the
issued and outstanding voting securities of such Subsidiary; (ii) the sale,
lease, exchange or other disposition, in a single transaction or a series of
related transactions, of assets, rights or properties of such Subsidiary which
have an aggregate book value greater than 50% of the book value of the assets,
rights and properties of such Subsidiary on a consolidated basis to any other
person or entity, other than a disposition to the Corporation or another
Subsidiary (or a combination thereof) in the course of a reorganization of the
assets of such Subsidiary; (iii) the adoption of a resolution to wind-up,
dissolve or liquidate the Subsidiary; or (iv) the Committee determines that a
change of control with respect to such Subsidiary has occurred or is imminent;
“Committee” means the Human Resources Committee or other committee of Directors
designated by the Board from time to time to administer the Plan and consisting
of not less than three members of the Board, each of whom qualifies as
independent under section 1.4 of National Instrument 52-110 – Audit Committees
and the applicable rules of the NYSE, and where no such committee has been
appointed, means the Board; provided, however, without limiting the foregoing,
that if the Corporation ceases to qualify as a “foreign private issuer” (as
defined in Rule 3b-4 under the Exchange Act), the Committee shall be a committee
of the Board comprised of not less than two directors, and each member of the
Committee shall be a “non-employee director” within the meaning of Rule 16b-3
under the Exchange Act; “Common Share Account” has the meaning ascribed thereto
in Section 6.1(a)(i); “Common Shares” means the common shares of the
Corporation; “Corporation” means Fortis Inc. and any successor corporation
whether by arrangement, amalgamation, merger or otherwise; “Director” means a
director of the Corporation; “Disability” means, with respect to a Participant,
the physical or mental illness of the Participant resulting in the Participant’s
absence from his or her full-time duties with the Corporation or a Subsidiary,
in respect of which the Participant commences receiving, or is eligible to
receive, long-term disability benefits under the long-term disability plan of
the Corporation or a Subsidiary, as applicable; “Election Deadline” means,
unless otherwise determined by the Committee or provided in the Plan, the date
that is 30 days prior to the Vesting Date of a Restricted Share Unit; “Employee”
means an employee of the Corporation or a Subsidiary, and includes an officer of
the Corporation or a Subsidiary, but excludes a director of the Corporation or a
Subsidiary who is not also an employee of the Corporation or a Subsidiary;
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended;



--------------------------------------------------------------------------------



 
[fortisinc2020restricteds004.jpg]
- 4 - “Exchange Rate” means, as of a relevant date, the daily average rate of
exchange of the Bank of Canada for converting Canadian Dollars to U.S. Dollars,
or if on such date a daily average rate of exchange of the Bank of Canada is not
available, the daily average rate of exchange of the Bank of Canada on the
immediately preceding day on which such exchange rate is available; “Executive
Compensation Policy” means, as applicable, the executive compensation policy of
the Corporation in effect from time to time and any similar policy or practice
of the Corporation or any Subsidiary in effect from time to time, but only to
the extent such policy or practice applies to a Participant; “Expiry Date” means
the date designated by the Committee on which a Restricted Share Unit will be
terminated and cancelled in accordance with the Plan or, if no such date is
specified in the applicable Grant Agreement, December 31 of the third calendar
year following the calendar year that includes the Grant Date of such Restricted
Share Unit; “Grant Agreement” means an agreement between the Corporation and a
Participant evidencing the grant of Restricted Share Units to such Participant,
which shall be substantially in the form of Schedule A; “Grant Date” means the
effective date of each grant of Restricted Share Units by the Committee to a
Participant, which shall be January 1 of the calendar year of such grant; “Just
Cause” means a determination by the Board that any of the following has
occurred: (a) wilful and continued failure by the Participant to substantially
perform the Participant’s duties to the Corporation or a Subsidiary (other than
any such failure resulting from his or her incapacity due to physical or mental
illness) after a demand for substantial performance improvement has been
delivered in writing to the Participant which specifically identifies the manner
in which the Participant has not substantially performed his or her duties; (b)
wilful engaging by the Participant in misconduct that is materially injurious to
the Corporation or a Subsidiary, monetarily or otherwise; (c) the conviction of
the Participant of a criminal offence involving dishonesty; or (d) any other
action or omission that would be just cause at law; provided that no act, or
failure to act, on the Participant’s part shall be considered “wilful” unless
the Board determines that such act or failure to act by the Participant was in
bad faith and was not reasonably believed by the Participant to be in the best
interests of the Corporation or a Subsidiary, as applicable; “Market Price” at
any date in respect of the Common Shares means: (x) the volume weighted average
trading price of the Common Shares determined by dividing the total value of the
Common Shares traded on the TSX during the last five Trading Days immediately
preceding such date by the total volume of the Common Shares traded on the TSX
during such five Trading Days (or, if such Common Shares are not then listed and
posted for trading on the TSX, on such stock exchange on which such Common
Shares are listed and posted for trading as may be selected for such purpose by
the Board); or (y) in the event that such Common Shares are not listed and
posted for trading on any stock exchange, the Market Price shall be the fair
market value of such Common Shares as determined by the Board in its sole
discretion, acting in good faith; “NYSE” means the New York Stock Exchange or
any successor thereto; “Outside Date” has the meaning ascribed thereto in
Section 10.5;



--------------------------------------------------------------------------------



 
[fortisinc2020restricteds005.jpg]
- 5 - “Participant” means any Employee to whom a Restricted Share Unit has been
granted in accordance with the terms and conditions of the Plan; “Payout Amount”
means, with respect to each Vested Unit, a cash payment equal to the Market
Price of one Common Share on the applicable Pricing Date which, for greater
certainty, (x) in the case of a U.S. Taxpayer, will be converted to U.S. Dollars
using the Applicable Exchange Rate and (y) for all other Participants, will be
denominated in Canadian Dollars; “Payout Share” means, with respect to each
Vested Unit, one Common Share; “person” includes any individual, corporation,
partnership, firm, joint venture, syndicate, association, trust, government,
governmental agency and any other form of entity or organization; “Plan” has the
meaning ascribed thereto in Section 1.1; “Pricing Date” means, for a Restricted
Share Unit, the earlier of: (a) the Vesting Date for that Restricted Share Unit
as determined in accordance with Section 4.1(h); and (b) in the case of any
Restricted Share Unit deemed to be redeemed by a Participant pursuant to Section
5.3 or 5.5 of the Plan, the applicable date on which such Restricted Share Unit
is deemed to be a Vested Unit and redeemed by such Participant, provided that to
the extent that any such date occurs during a Blackout Period, such Pricing Date
shall be extended to the tenth Business Day following the expiration of such
Blackout Period or such other date following the expiry of such Blackout Period
as may be determined by the Committee, acting reasonably; “Restatement” has the
meaning ascribed thereto in Section 8.1(a); “Restricted Share Unit” means a
notional unit evidenced by an entry on the books of the Corporation, which
represents the right of a Participant, at his or her election, subject to the
provisions of the Plan, to receive the Payout Amount or a Payout Share;
“Restricted Share Unit Account” means the account maintained for a Participant
on the books of the Corporation into which Restricted Share Units will be
credited in accordance with Section 4.1, 4.2 or 4.3 and debited in accordance
with Article 5; “Retirement” means the retirement of a Participant from
employment with the Corporation or a Subsidiary, subject to any policy, practice
or requirement relating to the minimum age and service as of the date of
retirement and/or other term of service as may be stipulated by the specific
Company or Subsidiary at the time of retirement; “Section 409A” has the meaning
ascribed thereto in Section 10.1; “Securities Act” has the meaning ascribed
thereto in Section 6.2;



--------------------------------------------------------------------------------



 
[fortisinc2020restricteds006.jpg]
- 6 - “Service” means the period of employment of the Participant by the
Corporation or any of its Subsidiaries, including service with a Subsidiary
which has been acquired, directly or indirectly, by the Corporation; “Share
Ownership Requirements” means the share ownership requirements applicable to
certain Participants arising pursuant to any share ownership policy of the
Corporation or any similar policy of any Subsidiary in effect from time to time,
but only to the extent that such policy applies to such Participant. For greater
certainty, any transitional period that applies to a Participant under any share
ownership policy of the Corporation or any similar policy of any Subsidiary in
effect from time to time shall not be taken into account for purposes of the
Plan or any determination required to be made by the Committee in respect of a
Participant pursuant to Section 4.1(f); “Subsidiary” means a person (other than
an individual) which is controlled, directly or indirectly, by the Corporation,
whether as a result of registered or beneficial ownership of a majority of the
voting securities of such person, the right to appoint a majority of the
directors of such person, a contractual arrangement or otherwise; “Termination
Date” means, in respect of (a) a Participant other than a U.S. Taxpayer, the
effective date of the termination of employment of such Participant by the
Corporation or any of its Subsidiaries, as determined by the Corporation or
Subsidiary, as applicable, subject to any period of notice of termination under
employment standards legislation, employment contract or the common law
applicable to such Participant, if termination of employment has not been by
reason of Just Cause or voluntary resignation, and (b) a U.S. Taxpayer, the date
on which such Participant has been “separated from service” with the Corporation
or any of its Subsidiaries as defined under Section 409A; “Trading Day” means
any date on which the TSX is open for the trading of the Common Shares (or, if
the Common Shares are not then listed and posted for trading on such exchange,
on such other stock exchange on which the Common Shares are listed and posted
for trading as may be selected for such purpose by the Board); “TSX” means the
Toronto Stock Exchange or any successor thereto; “U.S. Dollars” means the lawful
currency of the United States of America; “U.S. Taxpayer” means any Participant
who is a citizen or permanent resident of the United States, or is otherwise
subject to taxation by the United States on a net basis; “Vested Unit” means a
Restricted Share Unit which has vested in accordance with the terms and
conditions of the Plan; “Vesting Date” means the date on which a Restricted
Share Unit vests in accordance with the terms and conditions of the Plan; and
“Voting Securities” means the Common Shares and any other shares entitled to
vote for the election of Directors and shall include any security, whether or
not issued by the Corporation, which are not shares entitled to vote for the
election of Directors but are convertible into or exercisable or exchangeable
for shares which are entitled to vote for the election of Directors including
any options or rights to purchase such shares or securities.



--------------------------------------------------------------------------------



 
[fortisinc2020restricteds007.jpg]
- 7 - 1.4 Schedule The following Schedule is attached to and forms part of the
Plan: Schedule A - Form of Grant Agreement ARTICLE 2 INTERPRETATION 2.1
Governing Law The Plan shall be interpreted and enforced in accordance with the
laws of the Province of Newfoundland and Labrador and the federal laws in Canada
applicable therein. The participation of a Participant in the Plan shall be
construed as acceptance of the terms and conditions of the Plan by such
Participant and as the Participant’s agreement to be bound thereby. 2.2
Severability If any provision of the Plan is determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, all other
provisions of the Plan shall nevertheless remain in full force and effect so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to the Corporation, any of its
Subsidiaries, or any Participant. 2.3 References The division of the Plan into
articles and sections and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation of the
Plan. Words importing the singular number only shall include the plural and vice
versa and words importing the use of any gender shall include all genders. 2.4
Fractional Restricted Share Units Subject to Section 5.1(b), fractional
Restricted Share Units are permitted under the Plan. ARTICLE 3 ESTABLISHMENT OF
THE PLAN 3.1 Establishment The Corporation is establishing the Plan for
Participants effective as at January 1, 2020. 3.2 No Additional Rights Nothing
herein contained shall be deemed to give any person the right to be retained as
an Employee or to otherwise be retained in the service of the Corporation or a
Subsidiary. Restricted Share Units are not Common Shares and will not entitle a
Participant to any shareholder rights, including, without limitation, voting
rights, the right to receive dividends or rights on liquidation, dissolution or
winding-up of the Corporation.



--------------------------------------------------------------------------------



 
[fortisinc2020restricteds008.jpg]
- 8 - ARTICLE 4 RESTRICTED SHARE UNIT GRANTS 4.1 Grant of Restricted Share Units
(a) The Committee may at any time and from time to time grant Restricted Share
Units in accordance with the Executive Compensation Policy, and pursuant to a
Grant Agreement entered into in accordance with the terms hereof, to persons
designated to be Participants hereunder. Grants of Restricted Share Units and
the terms thereof shall be recorded in a register to be maintained by the
Corporation, which register may be amended, supplemented or replaced from time
to time. (b) Each Restricted Share Unit shall be granted to a Participant as a
bonus in respect of services rendered by such Participant and shall be issued in
the same calendar year that such services are rendered. (c) The aggregate dollar
amount of the Restricted Share Units granted to a Participant on the Grant Date
shall be determined by the Committee, having regard to the recommendation of the
board of directors of the Subsidiary employer of the Participant, to the extent
applicable, in accordance with the Executive Compensation Policy. For greater
certainty, the aggregate dollar amount of the Restricted Share Units granted to
a Participant on the Grant Date (x) in the case of a U.S. Taxpayer, will be
denominated in U.S. Dollars and (y) for all other Participants, will be
denominated in Canadian Dollars. (d) The number of Restricted Share Units to be
granted to a Participant on the Grant Date shall be determined by dividing (i)
the aggregate dollar amount of the Restricted Share Units granted to such
Participant as determined by the Committee in accordance with Section 4.1(c) by
(ii) the Market Price of the Common Shares on the Grant Date or, to the extent
that the Grant Date occurs during a Blackout Period, the tenth Business Day
following the expiration of such Blackout Period. To the extent that the
aggregate dollar value in (i) is denominated in U.S. Dollars, the calculation to
be performed pursuant to this Section 4.1(d) shall be performed following the
conversion of the aggregate dollar amount referenced in clause (i) to Canadian
Dollars using the Applicable Exchange Rate. (e) The Committee may determine from
time to time that special circumstances exist that would reasonably justify the
grant of Restricted Share Units to a Participant as compensation in addition to
any annual grant of Restricted Share Units which the Participant may otherwise
receive in accordance with this Section 4.1. Upon making such a determination,
the Committee may grant Restricted Share Units to such a Participant provided
that the Restricted Share Units comply in all other respects with the terms and
conditions of the Plan. Except as provided for in this Section 4.1(e) and
Sections 4.2 and 4.3, no further Restricted Share Units shall be granted under
the Plan other than by way of annual grant by the Committee. (f) Subject to the
provisions of this Section 4.1(f), Section 4.1(i) and Section 6.2, each
Restricted Share Unit which becomes a Vested Unit pursuant to the provisions of
the Plan shall give the Participant the right to receive either the Payout
Amount or a Payout Share. Except as provided in Section 5.5 and Section 6.2, a
Participant who does not satisfy his or her Share Ownership Requirements on the
Election Deadline, as determined by the Committee, shall receive a Payout Share
in respect of 50% of all of the Vested Units covered by the relevant Grant
Agreement (including, for greater certainty, all Restricted Share Units credited
on such underlying Restricted Share Units pursuant to Section 4.3) and shall not
be entitled to elect to receive the



--------------------------------------------------------------------------------



 
[fortisinc2020restricteds009.jpg]
- 9 - Payout Amount in respect of such Vested Units (but shall be entitled to
elect to receive the Payout Amount or Payout Shares in respect of the other 50%
of such Vested Units). A Participant who satisfies his or her Share Ownership
Requirements on the Election Deadline for a Restricted Share Unit shall have the
right to elect to receive the Payout Amount or, subject to the provisions of
Section 6.2, a Payout Share in respect of all Vested Units covered by the
relevant Grant Agreement (including, for greater certainty, all Restricted Share
Units credited on such underlying Restricted Share Units pursuant to Section
4.3). The election to receive the Payout Amount or Payout Shares shall be made
by the Participant in writing to the Administrator on or before the Election
Deadline for the applicable Restricted Share Units. For each Participant who is
entitled to elect to receive the Payout Amount or a Payout Share for Vested
Units, if no election is provided by the Participant in accordance with this
Section 4.1(f), the Participant will be deemed to have elected to receive the
Payout Amount upon the vesting of his or her Restricted Share Units. Any
election to receive Payout Shares by a Participant pursuant to this Section
4.1(f) may be made in respect of 100% of the Vested Units covered by the
relevant Grant Agreement (including, for greater certainty, all Restricted Share
Units credited on such underlying Restricted Share Units pursuant to Section
4.3) or, if made in respect of less than all such Vested Units, must be made in
respect of 50% of such Vested Units. The election or deemed election by a
Participant to receive the Payout Amount and/or Payout Shares for Vested Units
covered by a Grant Agreement is not subject to change, revision or amendment by
the Participant following the applicable Election Deadline. (g) Notwithstanding
any other provision of the Plan or a Grant Agreement, Restricted Share Units
granted under the Plan, if not redeemed or previously terminated and forfeited
in accordance with the Plan, shall terminate on and be of no further force and
effect after the Expiry Date. (h) The Committee shall designate, at the time of
grant of Restricted Share Units, the date or dates on which all or a portion of
the Restricted Share Units shall become Vested Units, subject to any terms or
conditions determined under Section 4.1(i). Unless otherwise determined by the
Committee to be earlier, and subject to Sections 4.3, 5.2, 5.3 and 5.5, the
Vesting Date shall be the third anniversary of the Grant Date in respect of any
grant of Restricted Share Units. The Committee may, subsequent to the Grant
Date, but prior to the Vesting Date designated at the time of grant, designate
an earlier date for vesting of all or any portion of Restricted Share Units then
outstanding and granted to a Participant under the Plan, in which event such
unvested Restricted Share Units shall be deemed to be Vested Units on such
earlier date. (i) Subject to the terms and conditions of the Plan, the Committee
may determine the terms and conditions of any Restricted Share Units in addition
to those set forth herein at the time of grant or from time to time following
the Grant Date, including any additional conditions with respect to the vesting
of Restricted Share Units, which do not conflict with the Plan. The Committee
may, subsequent to the Grant Date, waive any such term or condition or determine
that it has been satisfied. The Committee may at any time, including in the
circumstances described in Section 6.2 or as otherwise required pursuant to
Applicable Law, revoke or limit the right of a Participant to elect to receive
Payout Shares in respect of Vested Units. If the Committee accelerates the
Vesting Date of Restricted Share Units it shall provide at least 10 days prior
written notice of such accelerated Vesting Date and any applicable Election
Deadline to all affected Participants in order to permit such Participants to
elect to receive the Payout Amount or Payout Shares on or before such Vesting
Date in accordance with Section 4.1(f). (j) No certificates shall be issued with
respect to Restricted Share Units.



--------------------------------------------------------------------------------



 
[fortisinc2020restricteds010.jpg]
- 10 - (k) All Restricted Share Units granted hereunder shall be evidenced by a
Grant Agreement between the Corporation and the Participant substantially in the
form of Schedule A hereto. 4.2 Adjustments and Reorganizations In the event of
any stock dividend, stock split, combination or exchange of shares, merger,
consolidation, arrangement, amalgamation, spin-off or other distribution (other
than normal cash dividends) of the Corporation’s assets to the shareholders, or
any other change affecting the Common Shares, such proportionate adjustments, if
any, as the Committee in its discretion may deem appropriate to reflect such
change shall be made with respect to the number of Restricted Share Units
outstanding under the Plan. In the event the Corporation is not the surviving
entity in a merger, consolidation, arrangement, amalgamation or other similar
transaction with another entity or in the event of a liquidation or
reorganization of the Corporation which, in either such case, does not
constitute a Change of Control of the Corporation (pursuant to clause (a) of the
definition of Change of Control), and in the absence of any surviving entity’s
assumption of the Plan and the outstanding Restricted Share Units, the Committee
may in its discretion provide for appropriate settlements of Restricted Share
Units. 4.3 Dividend Equivalents Each Participant’s Restricted Share Unit Account
shall be credited with additional Restricted Share Units equal to the “dividend
equivalent” when a cash dividend is paid on the Common Shares. Such “dividend
equivalent” shall be equal to a fraction where the numerator is the product of
(x) the number of Restricted Share Units in such Participant’s Restricted Share
Unit Account on the date that the dividend is paid multiplied by (y) the
dividend paid per Common Share and the denominator of which is the Market Price
of one Common Share calculated as of the date that the dividend is paid. Any
additional Restricted Share Units credited to a Participant’s Restricted Share
Unit Account as a “dividend equivalent” shall have a Vesting Date which is the
same as the Vesting Date for the Restricted Share Units in respect of which such
additional Restricted Share Units are credited. ARTICLE 5 PAYMENT AND
PARTICIPANT’S TERMINATION 5.1 Payment (a) Subject to the provisions of Sections
5.3, 5.5, 6.2 and 7.5, the Participant shall be entitled to receive, and the
Corporation shall pay or deliver or cause a Subsidiary to pay or deliver, as
applicable, to the Participant, in accordance with the election (or deemed
election) of such Participant relating to such Restricted Share Units pursuant
to Section 4.1(f), the Payout Amount or the Payout Share, as applicable, in
respect of each Vested Unit: (i) within 30 days of the applicable Pricing Date;
or (ii) if a Blackout Period occurs following a Pricing Date and prior to any
payment pursuant to this Section 5.1(a)(i), within 30 days of the expiry of such
Blackout Period, but in either such case not later than December 31 of the year
in which the Vesting Date occurs. Upon the Corporation having paid the Payout
Amount or delivered the Payout Share in respect of a Vested Unit, such Vested
Unit in the Participant’s Restricted Share Unit Account shall be terminated and
cancelled. (b) Subject to the provisions of Section 7.5, if a Participant has
validly elected to receive or otherwise receives Payout Shares in respect of
Restricted Share Units which have



--------------------------------------------------------------------------------



 
[fortisinc2020restricteds011.jpg]
- 11 - become Vested Units, the Corporation shall deliver cash to the
Administrator in an amount sufficient and within such time period as is
reasonable to permit the Administrator to: (i) purchase such Payout Shares on
the TSX or the NYSE or any other exchange on which the Common Shares are then
listed and posted for trading; and (ii) deliver Payout Shares to Participants
equivalent in number to the number of such Vested Units, within the time period
required pursuant to Section 5.1(a). No fractional Common Shares may be paid to
a Participant under the Plan. In the event that a Participant holds a fractional
Vested Unit, the Participant shall be entitled to receive, on delivery of its
Payout Shares, a cash payment in respect of such fractional Vested Unit equal to
such fraction multiplied by the Market Price of one Common Share on the
applicable Pricing Date (in the case of a U.S. Taxpayer, converted to U.S.
Dollars using the Applicable Exchange Rate for the underlying Restricted Share
Units). 5.2 Termination for Just Cause or by Voluntary Resignation
Notwithstanding anything else contained herein, if a Participant has ceased to
be an Employee by virtue of being terminated for Just Cause or voluntary
resignation, all unvested Restricted Share Units in such Participant’s
Restricted Share Unit Account shall be cancelled and the number of unvested
Restricted Share Units in such account shall be deemed to be zero as of the
Termination Date. Following the Termination Date, such Participant shall have no
rights with respect to such cancelled Restricted Share Units or to any further
benefits under the Plan, save and except for any Payout Amount or Payout Shares
due and payable in respect of Vested Units for which the Vesting Date occurred
prior to the Termination Date and any Common Shares in such Participant’s Common
Share Account. 5.3 Death, Disability or Retirement of a Participant If a
Participant ceases to be an Employee as a result of death, Disability or
Retirement: (a) notwithstanding Section 4.1(h), but subject to Section 5.3(b),
all of the Restricted Share Units of a Participant shall become Vested Units and
shall be redeemed on the date of the death or Retirement of the Participant or
on the date on which the Participant’s employment is terminated as a result of
the Disability of the Participant; (b) the amount payable in respect of such
Restricted Share Units: (i) where the Participant has been in the Service for
less than 15 years, shall be prorated to reflect the actual period between the
Grant Date and the date the Participant ceased to be employed as a result of
death, Disability or Retirement, as the case may be; and (ii) where the
Participant has been in the Service for 15 years or more, and in the case of
Retirement, has provided the Corporation and/or any of its Subsidiaries, as
applicable, with at least six months’ prior written notice of such Retirement,
shall be determined as if the Participant continued to be an Employee on the
Vesting Date of each Restricted Share Unit in such Participant’s Restricted
Share Unit Account,



--------------------------------------------------------------------------------



 
[fortisinc2020restricteds012.jpg]
- 12 - subject to the discretion of the Committee to determine that special
circumstances exist that reasonably justify an adjustment to the amount which
would otherwise be paid to a Participant pursuant to this Section 5.3(b); and
(c) in the case of the death of a Participant, the Participant’s designated
beneficiary or estate will be entitled to receive payment, if any, in respect of
the Restricted Share Units of the Participant in accordance with paragraph (b)
above. For greater certainty, a Participant who ceases to be employed as a
result of death, Disability or Retirement will receive the Payout Amount in
respect of all Vested Units, as adjusted to the extent required in accordance
with Section 5.3(b)(i), unless the Administrator has received from the
Participant a valid election to receive Payout Shares prior to the date of
termination of Service. If a Participant retires pursuant to Section 5.3(b)(i)
and validly elects to receive Payout Shares, the number of Payout Shares to be
delivered to such Participant shall be equal to the aggregate Payout Amount in
respect of such Participant’s Vested Units determined pursuant to Section
5.3(b)(i) divided by the Market Price of one Common Share calculated as of the
date of termination. 5.4 Involuntary Termination If a Participant ceases to be
an Employee as a result of involuntary termination other than (a) death,
Disability or Retirement, or (b) as a result of termination for Just Cause or
voluntary resignation: (a) if the Vesting Date of a Restricted Share Unit occurs
after the Termination Date such Restricted Share Unit shall be terminated and
cancelled and deemed to have zero value as of the effective date of termination;
and (b) if the Vesting Date of a Restricted Share Unit occurs on or prior to the
Termination Date, such Restricted Share Unit shall remain outstanding until paid
and cancelled in accordance with Section 5.1. 5.5 Change of Control Upon the
occurrence of a Change of Control, all outstanding unvested Restricted Share
Units of Affected Participants shall become Vested Units and shall be redeemed
on the date that is immediately prior to the effective date of the consummation
of the transaction(s) resulting in the Change of Control. For purposes of
determining the Payout Amount, if any, the Market Price of Restricted Share
Units of each Affected Participant redeemed pursuant to this Section 5.5 shall
be calculated as of the date that is immediately prior to the effective date of
the consummation of the transaction(s) resulting in the Change of Control (in
the case of a U.S. Taxpayer, in each case converted to U.S. Dollars using the
Applicable Exchange Rate for each underlying Restricted Share Unit). Subject to
Section 7.5, unless otherwise determined by the Committee, the Corporation shall
pay the Payout Amount or Payout Shares, as so elected by each Affected
Participant prior to the effective date of the Change of Control, in respect of
all outstanding Vested Units of an Affected Participant immediately prior to the
consummation of the transaction(s) resulting in the Change of Control or such
earlier date as may be required to allow for Payout Shares to be tendered into
or otherwise participate in the Change of Control. For greater certainty, the
limitation in Section 4.1(f) that a Participant who does not satisfy his or her
Share Ownership Requirements on the Election Deadline will receive Payout Shares
in respect of 50% of his or her Vested Units does not apply in connection with a
Change of Control.



--------------------------------------------------------------------------------



 
[fortisinc2020restricteds013.jpg]
- 13 - Notwithstanding the foregoing, the Committee may determine in connection
with a Change of Control that all Affected Participants will receive Payout
Shares or the Payout Amount in respect of Vested Units. The Committee may adopt
an alternate Election Deadline and other special procedures to facilitate the
election by Affected Participants to receive, and tendering of, Payout Shares in
connection with any Change of Control. ARTICLE 6 SETTLEMENT IN COMMON SHARES 6.1
Delivery of Payout Shares (a) In connection with the delivery of Payout Shares:
(i) any Common Shares purchased by the Administrator on a Participant’s behalf
shall be allocated by the Administrator to the Participant’s account with the
Administrator or a financial intermediary approved by the Administrator (the
“Common Share Account”). The Participant shall receive an electronic and/or
written notification following each allocation of Payout Shares to the
Participant’s Common Share Account in accordance with the customary reporting
practices of the Administrator; or (ii) to the extent that the Corporation or
any of its Subsidiaries acts as Administrator , the Participant will be required
to open an account with a financial intermediary approved by the Corporation,
into which the Corporation shall credit any Payout Shares payable to the
Participant by book entry, direct registration advice or other electronic
evidence of share ownership utilized by such financial intermediary. If the
Participant receives Payout Shares from the Corporation pursuant to this Section
6.1(a)(ii), the Participant shall also receive an electronic or written
notification from the Corporation of the number of Payout Shares deposited by
the Corporation with such Participant’s financial intermediary. (b) Any evidence
of share ownership delivered by the Administrator pursuant to the Plan shall be
delivered to the Participant at the address of the Participant on record with
the Corporation or its Subsidiary, as applicable. 6.2 Compliance with U.S.
Securities Law Notwithstanding any provision of the Plan to the contrary, the
delivery of Payout Shares pursuant to the Plan will be subject to compliance
with all Applicable Laws with respect to such securities and with the
requirements of any stock exchange or marketplace upon which the Common Shares
may then be listed. Without limiting the foregoing, no Participant shall be
entitled to elect to receive (or receive) Payout Shares, and no Payout Shares
shall be delivered, under the Plan unless (a) a registration statement under the
U.S. Securities Act of 1933, as amended (the “Securities Act”), has, at the time
of delivery, been filed with the U.S. Securities and Exchange Commission and is
effective with respect to the Payout Shares delivered under the Plan or (b) in
the absence of an effective registration statement under the Securities Act,
Payout Shares may be delivered to a Participant under the Plan in the sole
discretion of the Corporation, if in the opinion of legal counsel to the
Corporation, (i) the Payout Shares to be delivered under the Plan may be
delivered to such Participant in accordance with the terms of an applicable
exemption from the registration requirements of the Securities Act and (ii) such
Participant is



--------------------------------------------------------------------------------



 
[fortisinc2020restricteds014.jpg]
- 14 - eligible to receive such Payout Shares pursuant to the applicable
exemption. A PARTICIPANT IS CAUTIONED THAT DELIVERY OF PAYOUT SHARES UPON THE
VESTING OF RESTRICTED SHARE UNITS GRANTED PURSUANT TO THE PLAN MAY NOT OCCUR
UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. The inability of the Corporation
to obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Corporation’s legal counsel to be necessary for the lawful
delivery of Payout Shares will relieve the Corporation of any liability in
respect of the failure to deliver such Payout Shares as to which such requisite
authority has not been obtained. As a condition to any delivery of Payout
Shares, the Corporation may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any Applicable Law (including any applicable exemption from the registration
requirements of the Securities Act) and to make any representation or warranty
with respect to such compliance as may be requested by the Corporation. In
addition, in the sole discretion of the Corporation, in the event that any
Payout Shares will be delivered under the Plan to any Participant pursuant to an
exemption from the registration requirements of the Securities Act, the
Corporation shall be entitled to place such legends or similar restrictions on
such Payout Shares as may be required to identify such Payout Shares as
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, if in the opinion of legal counsel to the Corporation such
action is required under Applicable Law to comply with such exemption from
registration. From time to time, the Board, the Committee and appropriate
officers of the Corporation are authorized to take the actions necessary and
appropriate to file required documents with governmental authorities, stock
exchanges, and other appropriate Persons to permit or facilitate the delivery of
Common Shares pursuant to the Plan. ARTICLE 7 ADMINISTRATION 7.1 Administration
The Plan shall be administered by the Committee. Among other things, the
Committee shall have full and complete authority to: (a) interpret the Plan; (b)
establish, amend and rescind any rules and regulations relating to the Plan; (c)
make any other determinations that it deems necessary or desirable for the
administration of the Plan, including any determination required to comply with
Section 409A (as defined below); and (d) subject to the terms of the Plan,
delegate to Employees or to third parties, including the Administrator, the
whole or any part of the administration of the Plan and determine the scope and
terms and conditions of such delegation, including the authority to prescribe
rules and regulations under the Plan. The Committee may correct any defect or
supply any omission or reconcile any inconsistency in the Plan in the manner and
to the extent the Committee deems necessary or desirable. Any decisions of the
Committee in the interpretation and administration of the Plan, as described
herein, shall lie within its sole and absolute discretion and shall be final,
conclusive and binding on all parties concerned and their beneficiaries, legal
representatives and successors, as applicable, and the shareholders of the
Corporation. 7.2 Unfunded Obligation Unless otherwise determined by the
Committee, the Plan will be an unfunded obligation of the Corporation and the
Corporation’s obligations hereunder shall constitute general, unsecured
obligations, payable solely out of its general assets, and no Participant or
other person shall have any right to any specific assets of the Corporation. The
Corporation shall not segregate any assets for the purpose of funding its
obligations with respect to the Restricted Share Units granted hereunder and
shall not be deemed to be a trustee of any amounts to be distributed or



--------------------------------------------------------------------------------



 
[fortisinc2020restricteds015.jpg]
- 15 - paid pursuant to the Plan. No liability or obligation of the Corporation
under the Plan shall be deemed to be secured by any pledge of, or encumbrance
on, any property or assets of the Corporation. To the extent any individual
holds rights under the Plan, such rights (unless otherwise determined by the
Committee) shall be no greater than the rights of an unsecured general creditor
of the Corporation. 7.3 Amendment, Suspension and Termination The Plan may be
amended, suspended or terminated at any time by the Board, in whole or in part,
except as to rights already accrued by the Participants (unless such Participant
consents to any such change in writing). If the Plan is terminated, prior awards
shall, at the discretion of the Committee, either (a) become immediately payable
in accordance with Section 5.1, 5.3 or 5.5, as applicable, or (b) remain
outstanding and in effect in accordance with their applicable terms and
conditions. 7.4 Cost of Administration The Corporation will be responsible for
all costs relating to the administration of the Plan. 7.5 Withholding Taxes If
the Corporation or a Subsidiary shall be required to withhold any amounts by
reason of any federal, provincial, state or local tax rules or regulations in
respect of the payment of a Payout Amount or the delivery of Payout Shares to a
Participant, the Corporation or the Subsidiary shall be entitled to deduct and
withhold such amounts from the entitlements of Participants in respect of Vested
Units, from other income of the Participant or, alternatively, the Corporation
or Subsidiary shall require the Participant to provide funds to satisfy such
withholding obligation or make other arrangements that are satisfactory to the
Corporation or Subsidiary, as the case may be. ARTICLE 8 CLAWBACK 8.1 Clawback
of Payout Amounts, Payout Shares and Restricted Share Units Notwithstanding any
other provision of the Plan, in the event of: (a) a restatement of financial
results of the Corporation or of any Subsidiary employer of a Participant due to
material non-compliance with any financial reporting requirement under
applicable laws, other than as a result of a change or amendment in accounting
principles or applicable laws (a "Restatement"); or (b) the determination by the
Committee that fraud, gross negligence or intentional misconduct by one or more
Participants has occurred, whether or not such conduct gives rise to a
Restatement, the Committee may determine to recoup, require repayment of or
cancel any compensation linked to the financial or share performance of the
Corporation paid, awarded or granted to any Participant, including any arising
pursuant to the Plan, and any profits realized from the sale of Payout Shares by
any such Participant, in each case in respect of the 12 month period following



--------------------------------------------------------------------------------



 
[fortisinc2020restricteds016.jpg]
- 16 - the first public issuance or filing of the financial results that are
subject of the Restatement, or if there is no Restatement, any event of fraud,
gross negligence or intentional misconduct. ARTICLE 9 ASSIGNMENT 9.1 No
Assignment A Restricted Share Unit is personal to the Participant and is
non-assignable. No Restricted Share Unit granted hereunder shall be pledged,
hypothecated, charged, transferred, assigned or otherwise encumbered or disposed
of by the Participant, whether voluntarily or by operation of law, otherwise
than by testate succession or the laws of descent and distribution, and any
attempt to do so will cause such Restricted Share Unit to be null and void.
During the lifetime of the Participant, a Restricted Share Unit shall be
redeemable only by the Participant and, upon the death of a Participant, the
person to whom the rights shall have passed by testate succession or by the laws
of descent and distribution may redeem any Restricted Share Units in accordance
with the terms hereof and the Grant Agreement. For greater certainty, the
limitations imposed by this Section 9.1 do not apply in any way to Payout Shares
which are held in the Common Share Account of or have been delivered to a
Participant in the Plan, however held. 9.2 Currency All payments under the Plan
shall be made in Canadian dollars, except payments made to Participants who are
U.S. Taxpayers, which will be denominated in U.S. Dollars. 9.3 Successors and
Assigns The Plan shall be binding on all successors and assigns of the
Corporation and a Participant, including, without limitation, the estate of such
Participant and the executor, administrator or trustee of such estate, or any
receiver or trustee in bankruptcy or representative of the Participant’s
creditors. ARTICLE 10 CERTAIN RULES APPLICABLE TO U.S. TAXPAYERS 10.1 Intent To
the extent applicable to a Participant, it is intended that each Restricted
Share Unit granted under the Plan shall be exempt from or comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). Notwithstanding the foregoing, the tax treatment of the
benefits provided under the Plan is not warranted or guaranteed. Neither the
Corporation, its Subsidiaries nor their respective directors, officers,
employees or advisers shall be held liable for any taxes, interest, penalties or
other monetary amounts owed by a Participant (or any other individual claiming a
benefit through the Participant) as a result of the Plan. 10.2 Separation from
Service If the Committee determines in its sole discretion that any Restricted
Share Unit granted to a Participant who is at the time of the grant, or
subsequently becomes, a U.S. Taxpayer must comply with Section 409A, references
in the Plan to a termination or cessation of



--------------------------------------------------------------------------------



 
[fortisinc2020restricteds017.jpg]
- 17 - employment or like terms shall mean, with respect to such U.S. Taxpayer,
a “separation from service” as defined under Section 409A. 10.3 Six-Month Delay
Notwithstanding anything in the Plan to the contrary, if at the time of a U.S.
Taxpayer’s separation from service, the Committee determines in its sole
discretion (a) that such U.S. Taxpayer is considered to be a “specified
employee” within the meaning of Section 409A and (b) that any Restricted Share
Unit of such U.S. Taxpayer must comply with Section 409A, and such Restriction
Share Unit is payable upon the U.S. Taxpayer’s separation from service, such
payment shall not commence prior to the first Business Day following the date
which is six months after the U.S. Taxpayer’s separation from service (or if
earlier than the end of the six month period, the date of the U.S. Taxpayer’s
death). For the avoidance of doubt, the provisions of this Section 10.3 shall
not apply to (i) any payment that becomes due on a Pricing Date that occurs
prior to the U.S. Taxpayer’s separation from service, (ii) any payment that
becomes due as a result of the U.S. Taxpayer’s death, and (iii) any payment with
respect to a Restricted Share Unit that qualifies for an exception to the
requirements of Section 409A. 10.4 Change of Control Notwithstanding the
provisions of Section 5.5, if the Committee determines in its sole discretion
that any Restricted Share Unit granted to a Participant who is at the time of
the grant, or subsequently becomes, a U.S. Taxpayer must comply with Section
409A, the Payout Amount or Payout Share payable in respect of such Restricted
Share Unit shall become payable under Section 5.5 only if the transaction(s)
resulting in the Change of Control constitutes a “change in the ownership”, a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of the Corporation or the relevant Subsidiary, as
applicable, determined in accordance with Section 409A. Any Payout Amount not
paid or Payout Share not delivered upon a Change of Control as a result of this
Section 10.4 shall be payable at the time such Payout Amount or Payout Share
would otherwise be payable under the Plan, disregarding the occurrence of the
Change of Control. 10.5 Impact of Blackout Period Notwithstanding anything in
the Plan to the contrary, if the Committee determines in its sole discretion
that any Restricted Share Unit granted to a Participant who is at the time of
the grant, or subsequently becomes, a U.S. Taxpayer must comply with Section
409A and if such Restricted Share Unit becomes a Vested Unit on or before
December 31 of any year, but due to the continuance of a Blackout Period or
otherwise, the U.S. Taxpayer would not otherwise receive the Payout Amount or
Payout Share in respect of such Vested Unit pursuant to Section 5.1, 5.3 or 5.5,
as applicable, before March 15 of the immediately following year (the “Outside
Date”), the Corporation shall, irrespective of any election to receive a Payout
Share made pursuant to Section 4.1(f), satisfy its obligation in respect of such
Vested Unit by paying the Payout Amount in respect of such Vested Unit before
the Outside Date. If the Payout Amount is paid to a U.S. Taxpayer pursuant to
this Section 10.5, such Payout Amount shall be determined using a Market Price
fixed by the Committee, acting reasonably (converted to U.S. Dollars using the
Applicable Exchange Rate for the underlying Restricted Share Units).



--------------------------------------------------------------------------------



 
[fortisinc2020restricteds018.jpg]
- 18 - 10.6 Risk of Forfeiture Notwithstanding anything in the Plan to the
contrary, no payment hereunder shall be made to a U.S. Taxpayer pursuant to
Article 5 in respect of any Restricted Share Unit, including any Payout Amount
or Payout Share, unless such U.S. Taxpayer is an Employee on the date that such
payment is made to such U.S. Taxpayer, except that in the case of a U.S.
Taxpayer whose employment is terminated for any reason (including death or
Disability), payment may be made to such U.S. Taxpayer at any time before March
15th of the year immediately following the year in which such termination takes
place.



--------------------------------------------------------------------------------



 